Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 1 of 11 PageID #: 417



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x
CHRISTIAN KILLORAN, on behalf of his
Son, A.K., CHRISTIAN KILLORAN,
and TERRIE KILLORAN,

                        Plaintiffs,
                                                      MEMORANDUM & ORDER
                                                      20-CV-0269(JS)(SIL)
      -against-

WESTHAMPTON BEACH UNION FREE
SCHOOL DISTRICT, MICHAEL RADDAY,
as Superintendent, MARY ANN
AMBROSINI, as Director of Pupil
Personnel, SUSANNE MENSCH, JOYCE
DONNESON, and HALSEY STEVENS,
as Board of Education Members,

                    Defendants.
----------------------------------x
APPEARANCES:
For Plaintiffs:     Christian Killoran, Esq., pro se
                    Terrie Killoran, pro se
                    132-13 Main Street
                    Westhampton, New York 11978


For Defendants:         Scott J. Kreppein, Esq.
                        DEVITT SPELLMAN BARRETT, LLP
                        50 Route 111
                        Smithtown, New York 11787


SEYBERT, District Judge:

            Pro   se   plaintiffs     Christian    Killoran 1    and   Terrie

Killoran, individually and as parents to A.K., a child with Down


1   “[A]s the Court’s prior orders note, Plaintiff [Christian
Killoran] is an attorney.     Accordingly, his pleadings are not
entitled to the ‘special consideration which the courts
customarily grant to pro se parties.’” Killoran v. Westhampton
Beach Sch. Dist., No. 20-CV-4121, 2020 WL 5424722, at *1 (E.D.N.Y.
                                Page 1 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 2 of 11 PageID #: 418



Syndrome, commenced this action against the Defendants alleging

violations of: (1) the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. § 1400, et seq.; (2) the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.; (3) Section

504 of the Rehabilitation Act of 1983 (“Section 504”); and (4) 42

U.S.C. § 1983 (“Section 1983”) with respect to Plaintiffs’ due

process and equal protection rights for the 2019-2020 school year.

(See   Compl.,     ECF   No.    1.)     Defendants     moved   to   dismiss   the

Complaint, pursuant to Rule 12(b)(1) of the Federal Rules of

Procedure    for     lack      of   subject   matter     jurisdiction,    since

Plaintiffs     had   not       exhausted   their     administrative    remedies

regarding their IDEA claims (hereafter, the “Dismissal Motion”).

(See ECF No. 12.)           Plaintiffs opposed Defendants’ Motion, but

voluntarily withdrew their “IDEA based claims, reserving a right

to re-file, pending the outcome of local exhaustion.” (Opp’n Aff.,

ECF No. 18 (emphasis in original).)                The Dismissal Motion was

referred to Magistrate Judge Locke for a report and recommendation.

(See Oct. 26, 2020 Elec. Referral Order.)

            Presently before the Court is Magistrate Judge Locke’s

February 11, 2021 Report and Recommendation (“R&R”) (see ECF No.

22) recommending that the Defendants’ Dismissal Motion be granted,




Sept. 10, 2020) (quoting Bazadier v. McAlary, 464 F. App’x 11, 12
(2d Cir. 2012) (internal quotation marks and citation omitted)).

                                    Page 2 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 3 of 11 PageID #: 419



to which Plaintiffs object.           (See Objection, ECF No. 23.)         For the

reasons that follow, Plaintiffs’ Objection is OVERRULED, the R&R

is ADOPTED, and Defendants’ Dismissal Motion is GRANTED.

                BACKGROUND and REPORT & RECOMMENDATION

            Given     the   lengthy,     litigious    history       between      the

parties, 2 and hearing no objections to Magistrate Judge Locke’s

recitation of the relevant facts, the Court assumes the parties’

familiarity     and    agreement      with   the    factual      background     and

procedural history of the underlying administrative proceeding, as

well as this case, as articulated in the R&R, which this Court

adopts and incorporates herein by reference.               3    (See R&R at 2-7

(factual    background),     7-9    (procedural     background).)         For    the

reader’s convenience, the Court briefly notes that when this action

commenced, A.K. was: a seventeen-year-old boy who was born with

Down syndrome; classified as an “alternately assessed” special

education student; and, enrolled within the District.                (See id. at

3.)      This   action      relates     to   Plaintiffs’       January    9,    2020

Administrative        Due   Process     Complaint    (hereafter,         the    “ADP

Complaint”), filed with the New York State Department of Education,


2   Plaintiffs have filed numerous other lawsuits against the
Defendant School District regarding A.K.’s education. See, e.g.,
Case Nos. 15-CV-4743, 17-CV-0866, 17-CV-3553, 18-CV-3389, 19-CV-
3298, 19-CV-5078, 19-CV-6663, 20-CV-4121, and 20-CV-4763.

3  Further, the Court assumes the parties’ familiarity with the
terms of art used in the R&R, which this Court adopts and uses
herein.
                                   Page 3 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 4 of 11 PageID #: 420



Westhampton Beach School District, together with prior, related

administrative     hearings,    all   which    emanate    from   Plaintiffs’

dissatisfaction with the Defendants’ compliance with A.K.’s IDEA

rights for the 2019-2020 school year.           (See id. at 2-7; see also

Ex. P-1, ADP Compliant, attached to Compl.)              More particularly,

Plaintiffs filed the ADP Complaint after they appealed the IHO’s

determination that A.K.’s FAPE was IDEA-compliant and the SRO

partially overturned the IHO’s decision, remanding to the IHO the

issue of whether the District provided A.K. with a FAPE.              (R&R at

7 4 (citing Dec. 26, 2019 SRO Decision, ECF No. 12-4, at 21-22)).

Of significance to Plaintiffs’ Objection, Magistrate Judge Locke

stated:

            On January 7, 2020, Defendants’ counsel
            informed Plaintiffs that the District planned
            to appeal the SRO decision pursuant to Article
            78 of the New York State Civil Practice Law
            and Rules, and therefore that the remanded due
            process hearing would be automatically stayed.
            See Compl. ¶ 15. Nevertheless, on April 24,
            2020, the remanded hearing on Plaintiffs’
            [ADP] Complaint commenced, and the parties are
            currently addressing disputes regarding the
            scope of the hearing.


(R&R   at   7   (citing   Defs.’   Support     Memo.,    ECF   No.   12-2,   at

8)(emphasis added).)




4  (See also R&R at 11-12 (discussing New York State’s two-tiered
administrative review process to which parents must avail
themselves when claiming IDEA-related grievances).)
                                Page 4 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 5 of 11 PageID #: 421



            In    that   vein,   the   Magistrate     Judge    outlined     the

applicable law stating, “the IDEA statute requires plaintiffs with

any claims related to the education of disabled children, whether

brought under IDEA or another statute (e.g., the Rehabilitation

Act), to exhaust the administrative remedies available under IDEA

prior to initiating a federal lawsuit,” (id. at 12-13 (quoting

Kalliope R. ex rel. Irene D. v. N.Y.S. Dep’t of Educ., 827 F. Supp.

2d   130,   137   (E.D.N.Y.   2010)(emphasis     added)),     and   noted   the

Plaintiffs’ recognition that “their claims under the IDEA, the

ADA, Section 504 and Section 1983 are all subject to the exhaustion

requirement” (id. at 13). However, Judge Locke proceeded to reject

the Plaintiffs’ futility argument, a recognized exception to the

exhaustion requirement, finding:

            [Plaintiffs’] ultimate request as to their
            claims is that Defendants implement an
            appropriate   IEP   within    the   LRE   which,
            according to Plaintiffs, is a hybrid program
            within the general education setting when
            appropriate, and within-District[; t]his type
            of challenge to the placement of a disabled
            student is a matter that is within the ambit
            of the administrative scheme addressed by the
            IDEA, which explicitly provides parents with
            an opportunity to present a complaint to an
            impartial IHO “with respect to any matter
            relating to the identification, evaluation, or
            educational placement of the child, or the
            provision of a free appropriate public
            education to such child[;]” [and] Plaintiffs’
            issues with the District’s justifications for
            A.K.’s IEP and academic placement must first
            be addressed to the local and state education
            agencies [because they] are “uniquely well
            suited    to    review    the     content    and

                                 Page 5 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 6 of 11 PageID #: 422



            implementation of IEPs . . . and to determine
            what changes, if any, are needed.”

(R&R at 15-16 (first quoting 20 U.S.C.A. § 1415(b)(6)(A); then

quoting Cave v. E. Meadow Union Free Sch. Dist., 514 F.3d 240, 248

(2d Cir. 2008) (internal quotations and citations omitted).)                He

concluded that the Plaintiffs’ belief that this appeal process

“will cause a delay that will span additional academic years does

not give them the right to proceed to federal court and bypass the

administrative process.”       (R&R at 16 (citing Hope v. Cortines, 872

F. Supp. 14, 21 (E.D.N.Y. 1995)(“Plaintiffs in substance challenge

the adequacy of the IEP created . . . and seek imposition of their

own more expansive IEP.      This is precisely the type of remedy best

fashioned by the educational experts skilled in developing such

programs and provides a textbook example of the types of cases

justifying administrative exhaustion.”), aff’d, 69 F.3d 687 (2d

Cir. 1995).)     Thus, Magistrate Judge Locke recommended “that all

of Plaintiffs’ causes of action be dismissed for lack of subject

matter jurisdiction” and “Defendants’ motion to dismiss be granted

as to all claims without prejudice until administrative remedies

are exhausted.”     (Id.)

                CONSIDERATION OF PLAINTIFFS’ OBJECTION

            Rule 72 of the Federal Rules of Civil Procedure permits

a magistrate judge to conduct proceedings of dispositive pretrial

matters without the consent of the parties.             See FED. R. CIV. P.

                                Page 6 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 7 of 11 PageID #: 423



72(b). Any portion of a report and recommendation on a dispositive

matter to which a timely objection has been made is reviewed de

novo.    See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b).          However,

“when a party makes only conclusory or general objections, or

simply reiterates the original arguments, the Court will review

the report strictly for clear error.”           Frankel v. City of N.Y.,

Nos. 06-cv-5450, 07-cv-3436, 2009 WL 465645, at *2 (S.D.N.Y. Feb.

25, 2009); see also Butto v. Collecto, Inc., 290 F.R.D. 372, 379

(E.D.N.Y. 2013) (“In a case where a party makes only conclusory or

general objections, or simply reiterates his original arguments,

the Court reviews the Report and Recommendation only for clear

error.” (quotations and citation omitted)).              The Court is not

required to review the factual findings or legal conclusions of

the magistrate judge as to which no proper objections are made.

See Thomas v. Arn, 474 U.S. 140, 150 (1985).         Whether or not proper

objections have been filed, the district judge may, after review,

accept, reject, or modify any of the magistrate judge’s findings

or recommendations.       See 28 U.S.C. § 636(b)(1); FED. R. CIV. P.

72(b).

            Plaintiffs    object    to   the   R&R   asserting    that   “the

fundamental problem with Judge Locke’s analysis is that it does

not take into account the evolution of the plaintiff’s [sic]

underlying      due      process     adjudication       [(hereafter,      “DP

Adjudication”)] that has occurred since the chronology relied upon

                                Page 7 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 8 of 11 PageID #: 424



by Judge Locke.”       (Objection at 2.)           They contend that the DP

Adjudication has since been concluded and “now profiles as being

fully ‘exhausted’,” and that “subsequent to the chronology relied

upon   by   Judge   Locke,   the    plaintiffs’     IDEA   based   claims   were

ultimately ‘sustained’.”       (Id.)    In essence, Plaintiffs would have

this Court find error in Magistrate Judge Locke’s recommendation

because they failed to apprise the Court of the current status of

their DP Adjudication.       (See id. (“In any event, at this time, as

well as prior to the date Judge Locke issued his decision (February

11, 2021), the plaintiffs’ underlying IDEA based claims were fully

‘exhausted’.”).)

            The Plaintiffs’ Objection is unsustainable.            As properly

articulated by Magistrate Judge Locke, upon a Rule 12(b)(1) motion

to dismiss, “the court must assume that all factual allegations in

the complaint are true and draw all reasonable inferences in favor

of the non-moving party.”      (R&R at 10 (quoting C.K. v. Bd. of Educ.

of the Westhampton Beach Sch. Dist., 185 F. Supp. 3d 317, 324

(E.D.N.Y. 2016) (citation omitted).)              That is precisely what the

Magistrate Judge did in his R&R.          To the extent Plaintiffs assert

the Magistrate Judge erred in finding a lack of subject matter

jurisdiction because of an absence of exhaustion, this Court

rejects that argument since it is the Plaintiffs’ “burden to prove

the court’s jurisdiction by a preponderance of the evidence” (id.

(citing Vailette v. Lindsay, No. 11-cv-3610, 2014 WL 4101513, at

                                   Page 8 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 9 of 11 PageID #: 425



*3 (E.D.N.Y. Aug. 18, 2014)), which they failed to do when the

Dismissal Motion was pending for adjudication.                   (Cf. id. (stating

“the court may refer to evidence outside the pleadings, such as

affidavits, to resolve the jurisdictional issue” (citing Forbes v.

State Univ. of N.Y. at Stony Brook, 259 F. Supp. 2d 227, 231-32

(E.D.N.Y. 2003) (citations omitted))).)                 Informing the Court now

that      the     DP      Adjudication      has     been        finalized,       i.e.,

administratively exhausted, is too little too late and fails to

demonstrate an error, even under de novo review.

                             REQUEST TO CONSOLIDATE

            To the extent Plaintiffs request in their Objection that

the Court consolidate this action with Plaintiffs’ subsequent

action, Case No. 20-CV-4763 (hereafter, the “Subsequent Action”),

that request is denied.            (See Objection at 3.)              The “court has

broad     discretion        in   determining      whether       consolidation      is

appropriate by balancing the economy gained and prejudice to

parties.”       Molinari v. Bloomberg, No. 08-CV-4539, 2009 WL 87576,

at *4 (E.D.N.Y. Jan. 13, 2009)(citing Haas v. Brookhaven Mem’l

Hosp., No. 07–CV–4788, 2008 WL 822121, at *2 (E.D.N.Y. Mar. 26,

2008) (denying plaintiff’s motion to consolidate because he made

no showing on the record that consolidation would assist judicial

economy    or     avoid     unnecessary    delays       or   confusion);     further

citations       omitted).        Here,   there    has    been    no    showing   that

consolidation will assist in achieving judicial economy or avoid

                                    Page 9 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 10 of 11 PageID #: 426



delay or confusion; rather, the opposite is true. The Court agrees

with    Defendants      that,   given   what   has   transpired,    with     the

“Plaintiffs       subsequently     exhaust[ing]      their    administrative

remedies” and “fil[ing] another action asserting the exact same

claims”    in   the   Subsequent    Action,    “this   action    should     have

discontinued voluntarily.”         (Response, ECF No. 24, at 2.)      Indeed,

the Court’s independent review confirms that the Subsequent Action

raises substantially the same claims and seeks substantially the

same relief 5 as raised and sought in this action.           (See Subsequent

Action, Compl., ECF No. 1; 6 cf. Objection at 2 (stating “the issues

regarding damages now remain pending before this Court within the

context of [the Subsequent Action]” (emphasis added)).)             Moreover,

it is noteworthy that the Subsequent Action, which alleged the

requisite administrative exhaustion, was commenced on October 5,

2020,    before   the    subject   Dismissal     Motion--which     motion    was

premised upon lack of subject matter jurisdiction for failure to

exhaustive Plaintiffs’ administrative remedies--was referred to


5  The Court notes that in the Subsequent Action, Plaintiffs also
seek the partial reversal of the SRO’s decision, which denied A.K.
“compensatory education”. (Subsequent Action, Compl., ECF No. 1,
Prayer for Relief at 14.)

6  Of significance, Plaintiffs alleged, inter alia: “[A]s this
complaint deals exclusively with the plaintiff’s 2019-2020
academic year, the Court must be updated with the relevant facts”
(Subsequent Action, Compl., ECF No. 1, ¶2 (emphasis added)), and
“SRO Baytes’ decision represented the ‘administrative exhaustion’
of the plaintiff’s IDEA-based claims relative to the 2019-2020
academic year.” (Id. at ¶47.)
                                 Page 10 of 11
Case 2:20-cv-00269-JS-SIL Document 26 Filed 03/31/21 Page 11 of 11 PageID #: 427



Magistrate Judge Locke, on October 16, 2020, for a report and

recommendation.       Certainly, voluntary dismissal of the instant

action would have saved substantial resources of the parties and

the Court.      It would also have avoided confusion, especially as

Plaintiffs have several actions pending regarding different school

years.     Thus, in this instance, consolidation serves no purpose

and is, therefore, DENIED.

            In sum, upon careful review and consideration, the Court

finds    Magistrate     Judge    Locke’s     R&R   to    be   well-reasoned,

comprehensive, and free of error.           Hence, it is ADOPTED in its

entirety.



                                 CONCLUSION
            Accordingly, IT IS HEREBY ORDERED that, having ADOPTED

the R&R in its entirety:

   (1)   Plaintiffs’ Objection is OVERRULED;

   (2)   Defendants’ Dismissal Motion for lack of subject matter

         jurisdiction is GRANTED and, thereafter;

   (3)   The Clerk of Court is directed to close this case.

                                           SO ORDERED.


                                           _/s/ JOANNA SEYBERT____
                                           JOANNA SEYBERT, U.S.D.J
Dated:      March 31, 2021
            Central Islip, New York


                                Page 11 of 11
